DETAILED ACTION
Claims 1-20 are presented for examination.
The present application is being examined under the pre-AIA  (America Invents Act) first to invent provisions.
This Office Action is Non-Final.
Claims 1 and 15 are independent claims. Claims 2-14 and 16-20 are dependent claims. 
This action is responsive to the following communication: corresponding claims filed on 03-07-2022.

Continuation Application
This application discloses and claims only subject matter disclosed in prior Application No. 16/299,046 and names an inventor or inventors named in the prior application.  Accordingly, this application constitutes a continuation claiming benefit of the filing date of 07-25 2011 which is acknowledged.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. under 35 U.S.C. 120 (continuation) is acknowledged. Applicant has complied with one or more conditions for receiving the benefit of an earlier filing date:
a) The later filed Application is filed prior to the patent issued of the earlier application.  (co-pendency; MPEP 211.01(b) (I))
b) At least one common inventor (MPEP 201.07)
c) The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03-07-2022 is in compliance with the provisions of 37 CFR 1.97

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
For faster processing of Terminal Disclaimer the USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/ patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/ eTD-info-I.jsp.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Claim Analysis
Claims 1-20 of the instant application are rejected under the judicially created doctrine of nonstatutory double patenting over claims of U.S. Patent No. 11,321,724 and over claims U.S. Patent No. 10,229,444 & over claims of U.S. Patent No. 9,240,984 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
Claims 1-20 of U.S. Patent No. 11,321,724, claims 1-19 of U.S. Patent No. 10,229,444 & claims 1-17 of U.S. Patent No. 9,240,984 contain every element of claims 1-20 of the instant application and as such anticipates claims 1-20 of the instant application. Although the claims at issue are not identical, they are not patentably distinct from each other because as illustrated by the table below, each feature claimed is directly mapped and taught by the cited prior art that is commonly owned. For example, analysis of each of the claims represented below are directed to using a device identifier for identifying an electronic device during a provisioning event. Combining the above fact, all the claims are concerned with linking the device identifier with entity identifier such that allows the electronic device to be programmed with specific customizable program. Thus, a later application claim is not patentably distinct from an earlier patent claim if the later claim is anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus).”  ELI LILLY AND COMPANY  v  BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
Claim 15 is directed to similar features recited in claim 1, thus the same rational already presented for claim 1 applies.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2007/0130156 of U. Tenhunen (hereinafter U. Tenhunen) in view of U.S. Publication No. 2006/0143572 (hereinafter Scott).

As per claims 1, 15, U. Tenhunen discloses a non-transitory, computer-readable storage medium storing instructions thereon, the instructions, when executed by a first consumer electronic device, cause the first consumer electronic device to perform steps comprising: 
detecting that the second electronic device has been coupled to the first electronic device, causing a first network signal having data indicative of a device identifier uniquely associated with the first electronic device and an additional information indicating the second electronic device to be transmitted a provisioning service whereupon the first network signal will be used by the provisioning service to identify a configuration information for the first electronic device; (¶ [0054] of U. Tenhunen states the following: “a solution that may be used for, among other things, configuring and branding settings and the UI of a terminal client.  This may be based on the terminal variant's needs, local variants' needs, operators' needs, operators' post-sales needs, vendors' post-sales needs, etc. The solution may also be used for dynamically changing the content within the application by providing tailored content, such as a tailored URL-link list, based on various attributes of either/both the end-user's preferences, the terminal's capabilities, the operator's, service provider's or other content retailer's preferences, and the like”. Therefore, the Office submits that U. Tenhunen discloses the invention directed to updating different configurations of a terminal device “post sales” based on at least “service provider's or other content retailer's preferences”. Furthermore, U. Tenhunen states the following: “When a user, retailer, testing personnel or the like initially activates or otherwise uses the base application for the first time, terminal-related information is transmitted from the terminal”. U. Tenhunen describes the terminal related information as “Uniform Resource Identifier (URI)” that may include “terminal and/or client information, such as an International Mobile Equipment Identifier (IMEI), a Unique Identifier (UID) that uniquely identifies the client/application” and  “operator, service provider, application developer, or other similar entity.  For example, information such as the MCC, MNC, SPN, SMSC and the like may be used by the receiving configuration server to select the appropriate UI variant information from an aggregation of variant information owned and/or defined by different entities”; ¶s [0035], [0043], [0044], respectively) Therefore, for a PHOSITA this means that when a terminal device is activated by at least specific related identifiers that are transmitted to configuration server system that not only identifies specific information about the terminal device but also specific information about different entities involved in the transaction of the terminal device such as “operator, service provider, application developer”. )
receiving the configuration information identified by the provisioning service; and ( ¶s [0035], [0043], [0044], [0054)
using the configuration information to configure the first electronic device with one or more content services.( ¶s [0035], [0043], [0044], [0054) 
U. Tenhunen does not distinctly disclose the detecting that a second consumer electronic device has been coupled to the first consumer electronic device. However, Scott discloses that. In particular, Scott discloses the following:
detecting that a second consumer electronic device has been coupled to the first consumer electronic device; (Fig. 1 illustrates at least consumer device 100 connected to at least consumer devices 102-108) 
in response to detecting that the second consumer electronic device has been coupled to the first consumer electronic device, causing a first network signal having data indicative of a device identifier uniquely (¶ [600] discloses “installer ID” or “unique identification value”) associated with the first consumer electronic device and an additional information indicating the second consumer electronic device to be transmitted a provisioning service whereupon the first network signal will be used by the provisioning service (¶ [0060] discloses “MAC address” for connecting to server 1900 ) to identify a configuration information for the first consumer electronic device; (¶ [0060] states that “an exemplary method for downloading such server-based configuration data to a controlling device. The controlling device may include a "Download" selection 2000 in its "Settings" menu, either in place of or in conjunction with the "Connect" selection 1800 available for local download. When "Download" is activated, provided the controlling device 100' or 100'' currently has Internet access, the controlling device will prepare a unique identification value 2002 comprising an installer ID, i.e., the individual identification value assigned to the specific programmer/creator/supplier of it's currently installed GUI configuration, together with the MAC (Media Access Control) address of the controlling device itself, i.e., a unique identification value specific to this one device. Such Installer IDs may for example be assigned by the operator of central file sharing service 1900 as described above, or alternatively by the manufacturer of the controlling device and/or the author of the editor program 300, while MAC address assignment is managed by the IEEE in conjunction with the various manufacturers of networked hardware devices. This information may then be forwarded over the Internet to server 1900 as a Web service request. Server 1900 may correlate these values against the origin file area and target indicia associated with uploaded configuration data structure file(s) 311 in its database. If a match is found, the current file version and MD5 value of the stored configuration is returned 2006 to the requesting controlling device.” )
receiving the configuration information identified by the provisioning service; and using the configuration information to configure the first consumer electronic device with one or more content services. (¶ [0060] states that “an exemplary method for downloading such server-based configuration data to a controlling device. The controlling device may include a "Download" selection 2000 in its "Settings" menu, either in place of or in conjunction with the "Connect" selection 1800 available for local download. When "Download" is activated, provided the controlling device 100' or 100'' currently has Internet access, the controlling device will prepare a unique identification value 2002 comprising an installer ID, i.e., the individual identification value assigned to the specific programmer/creator/supplier of it's currently installed GUI configuration, together with the MAC (Media Access Control) address of the controlling device itself, i.e., a unique identification value specific to this one device. Such Installer IDs may for example be assigned by the operator of central file sharing service 1900 as described above, or alternatively by the manufacturer of the controlling device and/or the author of the editor program 300, while MAC address assignment is managed by the IEEE in conjunction with the various manufacturers of networked hardware devices. This information may then be forwarded over the Internet to server 1900 as a Web service request. Server 1900 may correlate these values against the origin file area and target indicia associated with uploaded configuration data structure file(s) 311 in its database. If a match is found, the current file version and MD5 value of the stored configuration is returned 2006 to the requesting controlling device.” )
It would have been obvious at the time of the invention was made to modify the teachings of U. Tenhunen and Scott because both references are in the same field of endeavor. Scott’s teaching of configuring two electronic consumer devices would enhance U. Tenhunen 's system by allowing customization between consumer devices to be performed by consumers, thus enhancing the need to performed at an authorized dealer store. 

As per claim 2, U. Tenhunen as modified discloses wherein the first consumer electronic device is configured with the one or more content services for a predetermined period of time whereafter the one or more content services are caused to be removed from the first consumer electronic device. (¶ [0060] of Scott states that “a particular server implementation may automatically delete data structure files 311 from its database upon successful completion of a download”) 
As per claim 3, U. Tenhunen as modified discloses wherein the first consumer electronic device comprises a television. (Scott; Fig. 1) 
As per claim 4, U. Tenhunen as modified discloses wherein the first consumer electronic device comprises a set-top box. (Scott: top box  ¶ [0029] ) 
As per claim 5, U. Tenhunen as modified discloses wherein the data indicative of the device identifier uniquely associated with the first consumer electronic device and the additional information indicating the second consumer electronic device is transmitted as a hashed or encrypted value.  (¶ [005] of Scott states “Upon completion of the download process and, optionally, after validation of any check data, the new configuration is installed 1810 and the connection between the devices is preferably closed. In the illustrated exemplary embodiment MD5 (Message-Digest algorithm 5), a well known cryptographic hash function, is used to generate a 128-bit checksum to validate the integrity of the downloaded file” )
As per claim 6, U. Tenhunen as modified discloses wherein the device identifier comprises a MAC address assigned to the first consumer electronic device.  (¶ [0060] of Scott discloses “MAC address” for connecting to server 1900 )
As per claim 7, U. Tenhunen as modified discloses wherein the device identifier comprises a serial number assigned to the first consumer electronic device. (¶ [0059] of Scott states “line entry 2200 identifying a client name 2204”) 
As per claim 8, U. Tenhunen as modified discloses wherein the configuration information further causes the one or more content services to be activated.  (¶ [0055] of Scott states that “a new or modified configuration and GUI to a docked controlling device may, for example, be initiated by clicking tab 1304 of drop-down menu 1300, causing editor program 300 to download a representation of the contents of the new or updated project file 310 into controlling device 100 via a wired connection using a connection”) 
As per claim 9, U. Tenhunen as modified discloseswherein the configuration information comprises executable code.  (scott ¶ [0033-0035])
As per claim 10, U. Tenhunen as modified discloses wherein the configuration information comprises a structured data file.  (scott; associated sets of data structures ¶ [0023]) 
As per claim 11, U. Tenhunen as modified discloses wherein using the configuration information to configure the first consumer electronic device with one or more content services comprises newly adding the one or more content services to the first consumer electronic device.   (¶ [0055] of Scott states that “a new or modified configuration and GUI to a docked controlling device may, for example, be initiated by clicking tab 1304 of drop-down menu 1300, causing editor program 300 to download a representation of the contents of the new or updated project file 310 into controlling device 100 via a wired connection using a connection”)

As per claims 16-20 recite similar features to those recited in claims 1-14, and therefore, claims 16-20 are rejected for reasons similar to those discussed above.

Allowable Subject Matter
Claims 12-4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion

With respect to any newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See MPEP §714.02 and § 2163.06. For example, when responding to this office action, applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUREL PRIFTI whose telephone number is (571)270-1743.  The examiner can normally be reached on M-F 8 a.m.- 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Ngoc Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUREL PRIFTI/Primary Examiner, Art Unit 2186                                                                                                                                                                                                        

Aurel Prifti     
 Primary Examiner
Art Unit 2186
Tel. (571) 270-1743
Fax (571) 270-2743

aurel.prifti@uspto.gov